                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA



KALEEM TIKORI FREDERICKS,
                          Plaintiff,
vs.
BOP, et al.,                                    Case No. 3:21-cv-00169-TMB
                       Defendants.


                              ORDER OF DISMISSAL

          Kaleem Tikori Fredericks, representing himself from the United States

Penitentiary in Thomson, Illinois, filed a document with the Court “seeking to file a

civil complaint & civil lawsuit (pro se) against the BOP and Administrative United

States Penitentiary – Thomson (AUSP Thomson) including Disciplinary Hearing

Officer Ms. Fletcher, Correctional Officer Pendley, Correctional Officer Walls &

Correctional Officer Nolting.” 1 Mr. Fredericks claims that, in Thomson, Illinois, “[a]ll

of the aforementioned have repeatedly treated [him] with a malicious demeanor,

with negligence & indifference accompanying their actions (or in this case their

lack of action).” 2 He claims that he is locked up 23 hours per day in a cell without

running water; was forced to drink out of the toilet; had his meals withheld; was




1   Docket 1 at 1.
2   Id.



            Case 3:21-cv-00169-TMB Document 2 Filed 08/19/21 Page 1 of 6
falsely accused of wrongdoing by corrupt officers; was falsely labeled as a sex

offender; lost privileges; and was charged with excessive fines. 3 Mr. Fredericks

wishes to transfer to another institution. 4

          The Court takes judicial notice 5 that Mr. Fredericks was sentenced to 130

months of incarceration by this Court in a judgment dated April 23, 2018. 6 He is

now incarcerated in Thomson, Illinois. 7

                                 SCREENING REQUIREMENT

          Federal law requires a court to conduct an initial screening of a civil

complaint filed by a plaintiff who seeks to waive prepayment of the filing fee. In

this screening, the Court shall dismiss the case if it determines that the action--

                   (i)    is frivolous or malicious;

                   (ii)   fails to state a claim on which relief may be
                          granted; or



3   Id. at 1-2.
4   Id. at 3.
5 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact. . ..” Black’s Law Dictionary
(11th ed. 2019); see also Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F.
Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts routinely take judicial notice of publicly
available records . . . from other court proceedings.”) (citing Engine Mfrs. Ass’n v. South
Coast Air Quality Management Dist., 498 F.3d 1031, 1039 n.2 (9th Cir. 2007) (additional
citation omitted)); Fed. R. Evid. 201.
6   United States v. Kaleem Tikori Fredericks, 3:16-cr-00114-TMB-1, Docket 106.
7   See https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results.


Case 3:21-cv-00169-TMB, Fredericks v. BOP, et al.
Order of Dismissal
Page 2 of 6

                Case 3:21-cv-00169-TMB Document 2 Filed 08/19/21 Page 2 of 6
                (iii)   seeks monetary relief against a defendant who is
                        immune from such relief. 8

         To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 9 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 10 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 11

                                       DISCUSSION

         Personal jurisdiction is “[a] court’s power to bring a person into its

adjudicative process.” 12 Under the Rules of Civil Procedure, personal jurisdiction


8    28 U.S.C. § 1915(e)(2)(B).
9  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
10 See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773
F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).
11See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
12   Black’s Law Dictionary (11th ed. 2019).


Case 3:21-cv-00169-TMB, Fredericks v. BOP, et al.
Order of Dismissal
Page 3 of 6

            Case 3:21-cv-00169-TMB Document 2 Filed 08/19/21 Page 3 of 6
may be established over a defendant who is “subject to the jurisdiction of a court

of general jurisdiction in the state where the district court is located.” 13 If the

defendant is located out-of-state, the United States Constitution requires that a

defendant must have a minimum level of contacts with the state in which the

federal court is located in order for that court to be authorized to hear the case. 14

A plaintiff must show that an out-of-state defendant had sufficient minimum

contacts with and in Alaska necessary as not to offend the “traditional notices of

fair play and substantial justice.” 15

         This Court has no personal jurisdiction over BOP employees working at the

United States Penitentiary in Thomson, Illinois, and because all of Mr. Fredericks’

claims occurred in Thomson, Illinois, venue is inappropriate in this Court. 16 Thus,

the Court cannot decide a case such as Mr. Fredericks wishes to file.




13   Fed. R. Civ. P. Rule 4(k)(1)(A).
14   Int’l Shoe Co. v. State of Wash., 326 U.S. 310 (1945).
15 Int’l Shoe, 326 U.S. at 316 (citation and internal quotation marks omitted). Alaska’s
long-arm statute, AS 09.05.015(c), “authorizes Alaska’s courts ‘to assert jurisdiction to
the maximum extent permitted by due process.’” Polar Supply Co., Inc. v. Steelmaster
Industries, Inc., 127 P.3d 54, 56 (Alaska 2005) (citations omitted). “As the United States
Supreme Court explained in International Shoe Co. v. Washington, due process requires
that a defendant have ‘minimum contacts’ with the forum state such that maintaining a
suit in the forum state ‘does not offend ‘traditional notions of fair play and substantial
justice.’” In re Fields, 219 P.3d 995, 1008 (Alaska 2009) (quoting International Shoe, 326
U.S. at 316).
16   See 28 U.S.C. § 1391(b).


Case 3:21-cv-00169-TMB, Fredericks v. BOP, et al.
Order of Dismissal
Page 4 of 6

            Case 3:21-cv-00169-TMB Document 2 Filed 08/19/21 Page 4 of 6
         Furthermore, Mr. Fredericks must file a complaint, and either pay the filing

fee or file an application to proceed without prepayment of the filing fee, if he seeks

to bring a federal court action. Mr. Fredericks must file an appropriate civil action

in a court with personal jurisdiction over those against whom he seeks to bring

claims for relief. The Court will, therefore, send Mr. Fredericks forms appropriate

for filing an action in federal court in Illinois for the violation of his federal

constitutional rights.

         Once Mr. Fredericks initiates a federal case, the appropriate court will

screen the complaint under 28 U.S.C. § 1915(e)(2)(B), as described above.


         Therefore, IT IS HEREBY ORDERED:

1.       This case is DISMISSED without prejudice to the filing of a civil case in an

         appropriate jurisdiction.

2.       The Clerk of Court is directed to send Mr. Fredericks a Complaint under the

         Constitution, 17 with instructions, 18 and an Application to Proceed Without

         Prepaying Fees or Costs / Financial Affidavit (Prisoner Cases), 19 from the

         United States District Court for the Northern District of Illinois, upon which




17   https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_online/1983EDForm092007.pdf
18 https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_online/1983PrisonerInstructionsForFilingAComplaint.pdf


19   https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_online/form.pdf


Case 3:21-cv-00169-TMB, Fredericks v. BOP, et al.
Order of Dismissal
Page 5 of 6

            Case 3:21-cv-00169-TMB Document 2 Filed 08/19/21 Page 5 of 6
       Mr. Fredericks may initiate a civil case in the appropriate federal district

       court.

3.     The Clerk of Court shall enter a Judgment accordingly.


                     Dated at Anchorage, Alaska this 19th day of August, 2021.



                                          /s/ Timothy M. Burgess
                                          TIMOTHY M. BURGESS
                                          UNITED STATES DISTRICT JUDGE




Case 3:21-cv-00169-TMB, Fredericks v. BOP, et al.
Order of Dismissal
Page 6 of 6

         Case 3:21-cv-00169-TMB Document 2 Filed 08/19/21 Page 6 of 6
